Fourth Court of Appeals
                                San Antonio, Texas
                                    December 21, 2016

                                   No. 04-16-00612-CV

                             IN THE INTEREST OF S.L.M.,

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015PA01559
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER
      Appellee's motion for extension of time to file brief is hereby GRANTED.




                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court